*414The court decided that the plaintiff was entitled to recover, entry of judgment being deferred until the coming in of a report from the General Accounting Office showing the amount due in accordance with the opinion per curiam, as follows:
From the findings of fact it appears that for the year 1937 the plaintiff contributed to his mother’s support $885.00, and that her income from all other sources in that year was $524.26; for the year 1938 he contributedj $760.00, and her income from all other sources was $377.72; for the year 1939 plaintiff contributed to her support $700.00, and her income from all other sources was $440.66; and from January 1,1940 up until the first of June 1940 the plaintiff had contributed $300.00 to her support, and her income from all other sources for this period was $176.92.
It is, therefore, apparent that plaintiff was in fact his mother’s chief support.
Included in her income from all other sources is a profit of $2.00 a month which the mother made from furnishing room and board to her daughter. The daughter paid $40.00 a month room and board, and the mother testified it cost her $38.00 a month to furnish this room and board, leaving a net profit of $2.00 a month.
Entry of judgment will be deferred until the incoming of a report from the General Accounting Office showing the amount due computed in accordance with this opinion. It is so ordered.